Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 31, 2016

                                       No. 04-16-00305-CR

                                       Juston T. PHILLIPS,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR4875
                          Honorable Mary D. Roman, Judge Presiding

                                          ORDER
        Pursuant to a plea-bargain agreement, Juston Phillips pled nolo contendere and was
sentenced in accordance with the terms of his plea-bargain agreement. The trial court signed a
certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Phillips filed a notice
of appeal, the trial court clerk sent copies of the certification and notice of appeal to this court.
See id. at 25.2(e). The clerk’s record, which includes the trial court’s certification, has been
filed. See id. at 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. at 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a
written motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and Phillips does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. at 25.2(d).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless Phillips causes an amended trial court certification showing
he has the right to appeal is made part of the appellate record by June 27, 2016. See TEX. R. APP.
P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

         All other appellate deadlines are SUSPENDED pending resolution of the certification
issue.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court